PER CURIAM.
The public defender of the Fourth Judicial Circuit, by an instrument signed on his behalf by an assistant public defender, has petitioned this Court for a Hollingshead appeal and alleges the following material facts: On July 24, 1973, petitioner plead guilty to the offense charged; on August 21, 1973, adjudication was withheld and petitioner was placed on three years probation; that the trial court entered an order dated August 30, 1973, appointing the public defender to represent petitioner on appeal to this Court; and that the trial court’s order dated August 30, 1973, was not received by the office of the public defender until “July 25, 1973”. Obviously, the allegation by petitioner that his office did not receive the trial court’s order until a month prior to said order being entered is incorrect.
The following statement of this Court in Johnston v. State, 283 So.2d 120 (Opinion, filed September 20, 1973), is apropos to the instant petition, viz :
“We hope that pointing out this error on the part of the attorneys may benefit them as well as being a suggestion to other lawyers about carelessness in preparing for appeals.”
The instant petition is denied.
RAWLS, C. J., and SPECTOR and JOHNSON, JJ., concur.